In this case the Board of Elections had already acted on relators' effort to get an issue on the ballot when the Mandamus petition was filed. That Board action effectively blocked any legally justifiable recourse to Mandamus.
However, the relator attempted to use the writ to force the Board to act in a particular way. Mandamus relief would invade a discretionary area which Mandamus cannot reach. Moreover, the granting of the writ in such circumstances would effect appellate review of a substantive and discretionary exercise of the Board's powers and result in a violation of the fundamental proposition that Mandamus is not a substitute for appeal.
Accordingly, I agree with the action of the majority in denying the petition for Mandamus, but for different reasons. *Page 15